DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election without traverse of Group l, a method of fabricating a mold for producing a part in claims 1-15, in the reply filed on 02/11/2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claims 2-10 and 12-15 are objected to because of the following informalities: 
Applicant has been advised to replace “A method” in line 1 of each claim to – The method --; and 
Applicant has been advised to replace “later” in line 3 of claim 13 to – layer --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manuel et al. (US 2006/0249872).

With respect to claim 1, Manuel teaches a method of fabricating a mold for producing a part (“a method for forming a molding tool”, Pa [0009] and Figs. 4-6), comprising:
applying a network of sacrificial components (“particulate material”, Pa [0056]) onto a first surface (“an open back surface 128“) of a mold base (“a tool body 124”) (“the fluid lines 130 are provided on the back surface 128 of the tool body 124… The fluid lines 130 may include a single fluid line or multiple fluid lines 130”, Pa [0047] and “particulate material 138… within the fluid lines 130”, Pa [0056]), wherein the sacrificial 
covering the network of sacrificial components and the first surface with a layer of a covering material (“the conductive material 136 is cast to the tool body 124 and the fluid lines 130.”, Pa [0048]); and
removing the sacrificial material to produce a network of channels within the layer of the covering material (“the tool 120 may be vibrated to remove particulate material 138 from within the fluid lines 130”, Pa [0056]).

With respect to claim 2, Manuel as applied to claim 1 above further teaches curing the layer of the covering material (“During the casting operation, the tool 120 is heated to a temperature greater than the melting temperature of the conductive material 136.”, Pa [0053] and “after the conductive material 136 has melted and the conductive material 136 has flowed into engagement with the back surface 128 of the tool body 124 and the fluid lines 130, the tool 120 is cooled so that the conductive material 136 may solidify.”, Pa [0054]).

With respect to claim 5, Manuel as applied to claim 1 above further teaches that the mold base is made of a base material that is different from the covering material (“The conductive material 136 may be any material having a coefficient of thermal conductivity greater than that of the tool body 124.”, Pa [0048]).

With respect to claim 6, Manuel as applied to claim 1 above further teaches that the applying step is performed by placing the network of sacrificial components onto the first surface of the mold base, wherein the network of sacrificial components is inherently preformed (“the fluid lines 130 are provided on the back surface 128 of the tool body 124”, Pa [0047] and “particulate material 138… within the fluid lines 130”, Pa [0056]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Manuel et al. (US 2006/0249872) as applied to claim 1 above and further in view of Coppola et al. (US 2018/0029316).

With respect to claim 3, Manuel as applied to claim 1 above teaches that the removing step is performed by vibration of the tool to remove the particulate material (Pa [0038] and [0056]), but is silent to deflagration of the sacrificial material.
In the same field of endeavor, a method of manufacturing vehicle assemblies including a void space, Coppola teaches that the method further comprises removing the sacrificial material from the mold to form a void space by heating the sacrificial material to degrade the sacrificial material (Pa [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Manuel with the teachings of Coppola and substitute Coppola’s sacrificial material for Manuel’s particulate material and heat the 

With respect to claim 4, Manuel as applied to claim 1 above teaches that the removing step is performed by vibration of the tool to remove the particulate material (Pa [0038] and [0056]), but is silent to one of melting, dissolution and vaporization of the sacrificial material.
In the same field of endeavor, a method of manufacturing vehicle assemblies including a void space, Coppola teaches that the method further comprises removing the sacrificial material from the mold to form a void space by treating (e.g., heating) the sacrificial material to volatilize or melt the sacrificial material or dissolving the sacrificial material (Pa [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Manuel with the teachings of Coppola and substitute Coppola’s sacrificial material for Manuel’s particulate material and treat (e.g., heating) the sacrificial material to volatilize or melt the sacrificial material or dissolve the sacrificial material for the purpose of forming a void space in the fluid lines.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manuel et al. (US 2006/0249872) as applied to claim 1 above.

With respect to claims 7 and 10, Manuel as applied to claim 1 above teaches that the fluid lines 130 are provided on the back surface 128 of the tool body 124 (Pa 
In another embodiment, Manuel further teaches that the conductive material 32 may be provided by laminate or foil sheets of conductive material 32 that are disposed within the tool body (Pa [0037]).
Since Fig. 6 shows that the conductive material 136 is arranged between the fluid lines 130 and the back surface 128 of the tool body 124 as well, one would have found it obvious to modify the method of Figs. 4-6 and substitute providing the laminate of the conductive material on the back surface 128 of the tool body 124, applying the fluid lines 130 on the laminate of the conductive material, and then covering the fluid lines 130 and the laminate of the conductive material for applying the fluid lines 130 on the back surface 128 of the tool body 124 and casting the conductive material for the purpose of forming the same tool. 

With respect to claim 8, Manuel as applied to claim 7 above does not specifically teach curing the layer of coating material (“the laminate of the conductive material”). However, one would have found it obvious to provide the conductive material melt by casting onto the back surface 128 of the tool body 124 as thick as the laminate and then cure it in order to provide the laminate of the conductive material. 

With respect to claim 9, Manuel as applied to claim 7 above further teaches that the free surface includes a network of furrows formed therein, and wherein the network of sacrificial components is applied within the network of furrows (“The back surface 128 is illustrated recessed within the tool body 124”, Pa [0043] and [0044]).

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manuel et al. (US 2006/0249872).

With respect to claim 11, Manuel teaches a method of fabricating a mold (“a method for forming a molding tool”, Pa [0009] and Figs. 4-6), comprising:
applying a network of sacrificial components (“particulate material”, Pa [0056]) on a base portion made of a base material to form a mold base (“the fluid lines 130 are provided on the back surface 128 of the tool body 124… The fluid lines 130 may include a single fluid line or multiple fluid lines 130”, Pa [0047] and “particulate material 138 …within the fluid lines 130”, Pa [0056]), wherein the sacrificial components are made of a sacrificial material (“remove particulate material 138… within the fluid lines 130”, Pa [0056]);
covering the network of sacrificial components and the surface of the mold base with a covering layer made of a covering material (“the conductive material 136 is cast to the tool body 124 and the fluid lines 130.”, Pa [0048]); and


Manuel is silent to forming a coating layer made of a coating material on a base portion made of a base material to form a mold base, wherein the coating layer has an interfacial surface in conformal contact with the base portion and a free surface opposite the interfacial surface; and then applying a network of sacrificial components onto the free surface of the coating layer.
In another embodiment, Manuel further teaches that the conductive material 32 may be provided by laminate or foil sheets of conductive material 32 that are disposed within the tool body (Pa [0037]).
Since Fig. 6 shows that the conductive material 136 has arranged between the fluid lines 130 and the back surface 128 of the tool body 124 as well, one would have found it obvious to modify the method of Figs. 4-6 and substitute providing the laminate of the conductive material on the back surface 128 of the tool body 124, applying the fluid lines 130 on the laminate of the conductive material, and then covering the fluid lines 130 and the laminate of the conductive material for applying the fluid lines 130 on the back surface 128 of the tool body 124 and casting the conductive material for the purpose of forming the same tool. 

With respect to claim 13, Manuel as applied to claim 11 above further teaches curing the covering layer (“During the casting operation, the tool 120 is heated to a 

With respect to claim 14, Manuel as applied to claim 11 above further teaches that the free surface includes a network of furrows formed therein, and wherein the network of sacrificial components is applied within the network of furrows (“The back surface 128 is illustrated recessed within the tool body 124”, Pa [0043] and [0044]).

With respect to claim 15, Manuel as applied to claim 11 above further teaches that the applying step is performed by placing the network of sacrificial components onto the free surface of the coating layer, wherein the network of sacrificial components is inherently preformed (“the fluid lines 130 are provided on the back surface 128 of the tool body 124”, Pa [0047] and “particulate material 138… within the fluid lines 130”, Pa [0056]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manuel et al. (US 2006/0249872) as applied to claim 11 above, and further in view of Coppola et al. (US 2018/0029316).

With respect to claim 12, Manuel as applied to claim 1 above teaches that the removing step is performed by vibration of the tool to remove the particulate material (Pa [0038] and [0056]), but is silent to one of deflagration, melting, dissolution and vaporization of the sacrificial material.
In the same field of endeavor, a method of manufacturing vehicle assemblies including a void space, Coppola teaches that the method further comprises removing the sacrificial material from the mold to form a void space by treating (e.g., heating) the sacrificial material to volatilize, melt, etch or degrade the sacrificial material or dissolving the sacrificial material (Pa [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Manuel with the teachings of Coppola and substitute Coppola’s sacrificial material for Manuel’s particulate material and treat the sacrificial material to volatilize, melt, etch or degrade the sacrificial material or dissolve the sacrificial material for the purpose of forming a void space in the fluid lines.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742